Title: Thomas Jefferson to Joel Yancey, 25 December 1819
From: Jefferson, Thomas
To: Yancey, Joel


					
						Dear Sir
						
							Monticello
							Dec. 25. 19.
						
					
					In my letter by Jerry I forgot to request you to send by the waggon the barrel of  biscuit also, as before spring it will become mouldy probably and spoilt.
					With respect to the canal, I look to the grinding plaister as the thing which is to produce us crops and improve our lands. and that therefore we should think it a lasting compensation for shortening a particular crop somewhat. yet I would not sacrifice a crop, but divide the work.
					I think the canal will employ your whole force about a fortnight. the dam some time in addition. give what time you can spare without too much injury, and if it does not finish it, lay it over till you have more time. work on it, for example, one week in the first instance, and see what progress that makes, and form your estimate on that. whatever you decide on for the best in your own judgment, I shall be satisfied with: this letter will be in Lynchburg on the 27th in time I hope before Jerry’s departure. affectionately yours.
					
						
							Th: Jefferson
						
					
				